Citation Nr: 1207972	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected chloracne.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the RO.

In a March 2006 decision, the Board granted service connection for a skin disability.

By way of an October 2006 rating decision, the RO implemented the decision, granting service connection for the residuals of chloracne and assigning a 10 percent rating, effective on June 12, 2002.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the time of the VA examination in May 2009, the VA examiner found no active skin disorder due to chloracne.  The Veteran reported having flare-ups 1 to 2 times per month.  

The Board finds that a remand for a new VA examination during a flare-up, if possible, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

The agency of original jurisdiction should be mindful of the fact that, while the applicable rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), the October 2008 revisions are only applicable to claims received on or after October 23, 2008.  

The Veteran's cooperation in scheduling a VA skin examination in order to ascertain the severity of the service-connected skin condition during a flare-up or when it is active is essential in permitting a VA examiner to ascertain the nature and full extent of the disorder.

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding medical records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The record reflects that the Veteran has received Social Security Administration Disability (SSDI) benefits.  Although we have a copy of the favorable decision, it is unclear from the claims file whether we have a complete record.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of all outstanding records referable to treatment of the Veteran by VA or non-VA health care providers for the service-connected skin disorder.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should take all indicated action to contact SSA and obtain copies of records pertinent to the Veteran's claim for disability benefits and a copy of any determination awarding benefits.  If the records are not available, a notation must be made to that effect.

3.  The Veteran then should be scheduled for a VA examination to determine the current severity of his service-connected skin disability to include the extent of manifestations during a period of flare-up.

The claims file, including a copy of this REMAND should be made available to and reviewed by the examiner. All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

The examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of the service-connected skin disorder.  In addition to any other information provided pursuant to the examination worksheet, the examiner should provide an opinion as to whether the service-connected skin disability during periods of active covers 5 to 20 percent of the Veteran's entire body or 5 to 20 percent of exposed areas affected; whether it covers 20 to 40 percent of entire body or 20 to 40 percent of exposed areas affected; or whether it covers more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas affected.

The examiner must also address whether the disorder has required systemic therapy such as corticosteroids or other immunosuppressive drugs for any duration in any of the 12-month periods.  If so, the examiner must provide the total duration of any such treatment and of said duration totaled more than six weeks and must state whether the treatment was constant or near-constant in any 12-month period.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state the reason that this question is outside the scope of a medical professional conversant in VA practices.

4.  After completing all indicated development, the RO readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

